Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (e).

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 3/20/2020, 5/28/2020, 1/6/2021 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 12/16/2019 are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-10, 12, 14, 16, 17, 19, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cho (US 7175937) in view of Kim (US 2005/0095504).
Regarding claim 1, Cho discloses a process of making an electrochemical cell, comprising the following steps:
providing a separator comprising pores, 
bonding a solid ion conductor layer to the separator to form a composite, and
assembling the electrochemical cell.
Regarding claim 2, bonding the solid ion conductor layer to the separator is achieved by depositing an ion conductor material onto the surface of the separator (4:1-10).
Regarding claim 1, wherein the separator has a bulk electronic resistivity of at least about 104 Ohm-meters; and an ion conductor layer bonded to the separator, the instant Specification states that the separator may comprise a variety of materials, such as polypropylene (page 24 of the Specification).  Hence, Cho’s polypropylene (5:60) appears to meet Applicant’s limitation.  
Regarding claim 1, wherein the separator and the ion conductor layer have a strength of adhesion that passes a tape test according to standard ASTM D3359-02, Cho states that the separator/inorganic protective film structure has excellent adhesion between the separator and the inorganic protective film (3:30-35), and hence appears to pass the tape test.  MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."
Regarding claim 1, wherein the ion conductor layer comprises a lithium oxysulfide. wherein the solid ion conductor layer is substantially formed of a non-polymeric material, Cho discloses a lithium oxynitride (3:50), but not a lithium oxysulfide.  Cho discloses an inorganic protective film to inhibit the movement of a cathode active material (3:15-20).  Cho discloses the inorganic protective film can be positioned between a cathode and a separator, or between an anode and a separator (3:25).  Kim teaches a passivation layer between a separator and a negative electrode formed from lithium oxysulfide [0046] to prevent dendrite growth from a lithium anode [0038].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cho’s inorganic protective film of lithium oxysulfide when positioning the inorganic protective film between an anode and a separator, as taught by Kim, for the benefit of protecting the anode from dendritic growth.
Regarding claim 3, an intermediate product obtained by bonding the solid ion conductor layer to the separator is a composite which is a free- standing structure, Cho’s composite is about 25 um (6:23).  The instant Specification states that the composite preferably has a thickness of 5 microns to 40 microns (3:15-20), and appears that Cho modified by Kim would meet the limitation of claim 3.
Regarding claim 4, positioning the composite between a first electrode and a second electrode.
Regarding claim 6, the ion conductor layer comprising the lithium oxysulfide is a part of a multi-layered structure comprising more than one ion conductor layers, it is noted that forming a single layer or a multiple layer of the ion conducting layer would have been an obvious choice to an ordinary artisan depending on the degree of electrode protection desired from dendritic growth.
Regarding claim 7, at least two layers of the multi-layered structure are formed of different materials. The inorganic protective film may be at least one selected from the group consisting of lithium nitride, lithium silicate, lithium borate, lithium aluminate, lithium phosphate, lithium phosphorus oxynitride, lithium silicosulfide, lithium germanosulfide, lithium lanthanum oxide, lithium titanium oxide, lithium borosulfide, lithium aluminosulfide, lithium phosphosulfide, and mixtures thereof (2:17-27).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the multi-layers with any of the materials as disclosed by Cho, absent criticality of the claimed layered configuration.
Regarding claim 8, positioning the solid ion conductor layer comprising the lithium oxysulfide to be in direct contact with each of a first electrode and the separator.
Regarding claim 9, the separator has a bulk electronic resistivity between 1010 Ohm meters and 1015 Ohm meters, the instant Specification states that the separator may comprise a variety of materials, such as polypropylene (page 24 of the Specification).  Hence, Cho’s polypropylene (5:60) appears to meet Applicant’s limitation.  
Regarding claim 10, the separator is a solid, polymeric separator (5:60).
Regarding claim 12, the separator comprises one or more of poly(n-pentene-2), polypropylene, polytetrafluoroethylene, a polyamide (e.g., polyamide (Nylon), poly(e-caprolactam) (Nylon 6), poly(hexamethylene adipamide) (Nylon 66)), a polyimide (e.g., polynitrile, and poly(pyromellitimide-1,4-diphenyl ether) (Kapton®) (NOMEX®) (KEVLAR®)), polyether ether ketone (PEEK), and combinations thereof (5:60).
Regarding claim 14, the solid ion conductor layer comprises a glass-forming additive ranging from 0 wt% to 30 wt% of a solid ion conductor material.  Cho discloses 0 wt% additive.
Regarding claim 16, the solid ion conductor layer has a thickness of less than or equal to 800 nm (3:60-65).
Regarding claim 17, the composite has a lithium ion conductivity of at least 10~5 S/cm at 25 degrees Celsius, Cho modified by Kim meets the material of lithium oxysulfide, and hence meets the limitation.  It is noted that a lithium-ion conductivity is an inherent property of a material.
Regarding claim 19, a strength of adhesion between the separator and the ion conductor layer is at least 50 N/m and less than or equal to 2000 N/m, Cho states that the separator/inorganic protective film structure has excellent adhesion between the separator and the inorganic protective film (3:30-35), and hence appears to have the strength as claimed.
Regarding claim 20, the solid ion conductor layer serves as a solvent barrier in the electrochemical cell.


Claims 11, 15, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cho (US 7175937) in view of Kim (US 2005/0095504) as applied to claim 1, further in view of Seo (US 2007/0122716).  
Cho discloses a polypropylene separator, but does not disclose the elements of claims 11, 15, 18.  Seo teaches an organic/inorganic composite separator that provides good thermal safety [0028, 0029].

Regarding claim 11, the separator is a solid comprising a mixture of a polymeric binder and a filler comprising a ceramic or a glassy/ceramic material [0083].
Regarding claim 15, the separator has an average pore size of less than or equal to 0.5 microns [0083].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to replace Cho’s polypropylene with Seo’s composite separator for the benefit of providing good thermal safety to the battery.
Regarding claim 18, a ratio of a thickness of the ion conductor layer to the average pore size of the separator is at least 1.1:1 and less than or equal to 20:1, Cho discloses a thickness of the ion conductor layer is 0.01 to 5 um, and Seo teaches 0.4 um [0083].  Seo’s pore size has been interpreted to mean an average value, absent specific pore size distribution.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  




Allowable Subject Matter
Claims 5, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Cho (US 7175937) in view of Kim (US 2005/0095504).  Cho modified by Kim does not disclose nor suggest:
Regarding claim 5, the solid ion conductor layer comprises the lithium oxysulfide having an atomic ratio of oxygen atoms to sulfur atoms (O:S) in the range of from 0.01:1 to 0.25:1.
Regarding claim 13, the lithium oxysulfide has a formula of x(yLi2S+zLi20)+MS2 (where M is Si, Ge, or Sn), where y+z=1, and where x may range from 0.5-3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724